CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 33-148652 and 811-22169) of our reports dated February 27, 2014 on the financial statements and financial highlights of Dreyfus Institutional Reserves Money Fund, Dreyfus Institutional Reserves Treasury Fund and Dreyfus Institutional Reserves Treasury Prime Fund (three of the series comprising Dreyfus Institutional Reserves Funds) included in each Fund’s annual report for the fiscal year ended December 31, 2013. /s/
